216 F.2d 958
Gus F. KOEHLER, Director of Internal Revenue, St. Louis, andN. B. Eshleman, District Commissioner of InternalRevenue for the St. Louis District, Appellants,v.F. B. BLANSETT, et al.
No. 15188.
United States Court of Appeals Eighth Circuit.
Nov. 12, 1954.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Harry Richards, U.S. Atty., and Robert E. Brauer, Asst. U.S. Atty., St. Louis, Mo., for appellants.


3
Roberts P. Elam, St. Louis, Mo., and William H. Becker, Columbia, Mo., for appellees.


4
Appeal from District Court dismissed, on stipulation of parties.